DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 10/10/2019, 01/10/2020, and 07/21/2020 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 08/26/2022 by Applicant’s Attorney, Valeria Hayes.

The application has been amended as follows:

CLAIMS:
1. A method for manufacturing a three-phase AC reactor comprising the steps of: 
inserting a first set of ends of a plurality of bus bars of an external connection position change unit onto coil ends of a plurality of three-phase coils to establish connections; and 
inserting input [[or]] and output terminals of an input and output terminal block onto a second set of ends of the bus bars of the external connection position change unit to establish connections, 
wherein: 
the three-phase coils are arranged inside a casing neither in parallel with each other nor in a linear manner, each of the three-phase coils having the coil ends arranged in a first pattern relative to each other, 
the input and output terminal block has an input and output unit having the input and output terminals arranged in a second pattern that is parallel and linear with respect to each other, 
the external connection position change unit is mounted to the casing between a coil end of each of the three-phase coils and the input and output terminal block, 
the external connection position change unit encloses the three-phase coils arranged within the casing, 
the first set of ends of the bus bars are arranged in the first pattern for the insertion of the first set of ends of the bus bars onto [[with]] the coil ends of the three-phase coils, and 
the second set of ends of the bus bars are arranged in the second pattern for the insertion [[with]] of the input and output terminals of the input and output terminal block onto the second set of ends of the bus bars.

2. The method for manufacturing the three-phase AC reactor according to claim 1, wherein the external connection position change unit is detachable from at least one of the coil end and a connection unit of the input and output terminal block.

3. The method for manufacturing the three-phase AC reactor according to claim 1, wherein the external connection position change unit has a shape that matches a shape of the casing.

Title:
Replace title with -- METHOD FOR MANUFACTURING A THREE-PHASE AC REACTOR HAVING AN EXTERNAL CONNECTION POSITION CHANGE UNIT --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards a method for manufacturing a three-phase AC reactor. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claim 1: 
a method of manufacturing a three-phase AC reactor that includes inserting a first set of ends of bus bars (31a-c and 32a-c) of an external connection position change unit (3) onto coil ends (11a-c and 12a-c) of a plurality of three-phase coils (1a-c) to establish connections, and inserting input and output terminals (21a-c and 22a-c) of an input and output terminal block (2) onto a second set of ends of the bus bars of the external connection position change unit to establish connections, wherein the three-phase coils are neither parallel with each other nor in a linear manner with the coil ends of the coils arranged in a first pattern for connecting to the first set of ends of the bus bars, and the input and output terminal block the input and output terminals arranged in a second pattern that is parallel and linear with respect to each other for connecting to the second set of ends of the bus bars (see Fig 5a-c, 10a-b, 13a-b).

The closest prior art are US 9,881,728, US 2009/0261939, and US 2016/0005536 that disclose three phase AC reactors as claimed, but do not disclose the claimed insertion steps or the claimed structure of the external connection position change unit as claimed.

Claims 1-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729